Order entered November 15, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00963-CV

                   IN THE MATTER OF D.J., A JUVENILE

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-20-00931-X

                                     ORDER

      We REINSTATE this appeal which we abated to allow the trial court an

opportunity to appoint counsel for appellant as assistant public defender and trial

counsel Rebecca Garcia informed the Court the Public Defender’s Office would

not be representing appellant on appeal. A supplemental clerk’s record containing

the trial court’s order appointing Frankie Adler as appellant’s counsel was filed

November 12, 2021. Accordingly, we DIRECT the Clerk of the Court to remove

Ms. Garcia as counsel for appellant and substitute Mr. Adler in her place.

                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE